" ~··,' ·.•    ·~;-:
 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         ·=~~;co
                                                                                                                                                   ~ ~b ·     age I of!    ·· >



                                                                          UNITED STATES DISTRICT CO                                             SEP Oe 2019.
                                                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                   CLERK. U.S. CISTfllCT COURT
                                                                                                                                 SOUTHt'RN DISTRICT OF CALIFORNIA
                                            United States of America .                                JUDGMENT I                     · CRIMINAL CASE~0 u·,v
                                                                          V.                          (For Offenses Committe Oil or After November I, 1987)               __,


                                       Miguel Angel Moreno-Garcia                                     Case Number: 3:19-inj-23667

                                                                                                     Kenneth J Troiano
                                                                                                     Defendant's Attorney


 REGISTRATION NO. 88840298
 THE DEFENDANT:
  ~ pleaded guilty to count(s) I of Complaint
                                                                               ---~----------------------~--
   •          was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                                                     Nature of Offense                                                    Count Number(s)
 8:1325                                                              ILLEGAL ENTRY (Misdemeanor)                                          I
  •           The defendant has been found not guilty on count(s)
                                                                                                -------------------
  •           Count(s)
                                       ------------------
                                                                                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                              ),;,
                                                              M
                                                          ID) TIME SERVED
                                                         r.      \
                                                                                                 • ________ days
   ~     Assessment: $10 REMITTED [;g] Fine: WAIVED
   [;gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  1:fle" defendant's possession at the time of arrest upon their_deport~tion ff r,em.9v,al; , f\ .[) , _,; !\;
  0\ Coi,µ;t.recommends d.efendant be deported/removed with relative, , l. '·· ' •.J 1,,, (. \ I' charged in case
          \,:1·;       ,i   V) l       "/    /_l( / /··.-'                                                                  ·r       .,
           \ J         I    I, l   1 ;_, . >    "1   )   F           1\                                                         i," ! _t, j,\
                                                                                                                            A"' ;l
          .                        '                 ,,,...                                                                  ~1~\f!J\i\
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                   Friday, September 6, 2019
                                                                                                   Date of Imposition of Sentence



                                                                                                   HONORABLE MITCHELL.D. DEMBIN
                                                                                                   UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                3: 19-mj-23667
